Filed 8/19/14 In re D.D. CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO


In re D.D., a Person Coming Under the
Juvenile Court Law.

SAN BERNARDINO COUNTY
CHILDREN AND FAMILY SERVICES,                                            E060336

         Plaintiff and Respondent,                                       (Super.Ct.No. J237196)

v.                                                                       OPINION

C.T. et al.,

         Defendants and Respondents;

D.D.,

         Appellant.



         APPEAL from the Superior Court of San Bernardino County. Christopher B.

Marshall, Judge. Affirmed.

         Lisa A. Raneri, under appointment by the Court of Appeal, for Appellant.




                                                             1
       Jean-Rene Basle, County Counsel, and Jeffrey L. Bryson, Deputy County

Counsel, for Plaintiff and Respondent.

       Lauren Johnson, under appointment by the Court of Appeal, for Defendant and

Respondent C.T.

       Nicole Williams, under appointment by the Court of Appeal, for Defendant and

Respondent J.D.

       The juvenile court removed D.D. (minor; DOB November 1995) from the legal

custody of her parents on March 15, 2011. On July 13, 2012, the juvenile court ordered

minor placed in legal guardianship with her paternal grandmother (PGM). On December

27, 2012, at the request of the social worker, the juvenile court discharged minor as a

dependent of the court.1

       On September 19, 2013, minor filed a Welfare and Institutions Code section 388

petition seeking reinstatement of the dependency and termination of the guardianship.2

The court denied the petition. On appeal, minor contends the court erred in denying her

petition or, in the alternative, in not ordering informal supervision of the guardian. We

affirm the judgment.




       1 The juvenile court duplicatively dismissed the petition, terminated jurisdiction,
and relieved all counsel again on January 11, 2013.

       2   All further statutory references are to the Welfare and Institutions Code.



                                               2
                        FACTUAL AND PROCEDURAL HISTORY

       On January 27, 2011, a social worker responded to the home in which minor and

her three siblings had been living for several months. The oldest sibling was 18 years of

age. Minor was 15 years of age at the time. The home had no heat, electricity, hot water,

or food. The home was filled with trash. Mother lived elsewhere with her boyfriend, but

would drop by every few days to bring food. The eldest daughter had been placed in

charge of her younger siblings when she was 17 years old. The minors were infected

with lice.

       The juvenile court denied reunification services to father who was in prison. The

juvenile court eventually terminated mother’s reunification services.3 The court placed

minor and one of her siblings in a legal guardianship with their grandmother.

       On December 14, 2012, the social worker requested dismissal of the dependency

as the social worker had observed minor in the placement for six months, found minor to

be happy, had ensured a Kinship Guardian Assistance Program (Kin-Gap) was in place,

and no longer believed social services’ involvement was necessary.

       At a hearing on the request, the following colloquy occurred:

       Minor’s Counsel: “We did see the children. They are doing fine in the home. My

only concern was with [minor]. She’s going to be 18 this year. [¶] And there’s just a


       3   Neither of the parents are parties to the appeal.




                                               3
history of the girls not getting along with the grandmother well. And if placement does

not survive her 18th birthday, she won’t be eligible for the AB12 because she’s in

guardianship.”4

       Court: “I’m confused.”

       Counsel: “Well, if she’s in guardianship, I think, if she leaves the home when

she’s 18, the guardianship goes away on its own, and there’s no payee, I guess. And it

won’t roll over to AB12 because she does not have a caretaker.”

       Ms. Anderson: “Guardianship will terminate by law on her 18th birthday.”5

       Court: “That’s a true statement.”

       Father’s Counsel: “But she’s already in a guardianship.”

       Court: “Exactly.”

       Father’s Counsel: “You can’t terminate the guardianship.”

       Court: “Correct. That’s a point that she needs to be aware of, but it’s not

something the Court can do anything about. [¶] All right. I will sign the packet. [¶]

Parents’ counsel are relieved.”



       4 AB12 is the short term used to refer to the California Fostering Connections to
Success Act (CFCSA) “which allows certain youth in foster care to continue receiving
assistance payments after turning 18 . . . .” (In re A.F. (2013) 219 Cal.App.4th 51, 55.)

       5 It is unclear from the record precisely who “Ms. Anderson” is because no one
by that name made an appearance at any of the hearings below and the name does not
appear on any of the social worker reports.



                                             4
       On September 19, 2013, minor filed a section 388 petition seeking reinstatement

of the dependency and termination of the guardianship. Minor contended she had

experienced emotionally stressful conflicts with PGM, that the Kin-Gap funds were not

being used for her care, and that the gas had been shut off in the apartment for a week. In

the October 25, 2013, interim review report, the social worker reported she had

interviewed minor on October 16, 2013. The home appeared clean, well maintained, and

had an adequate supply of food. Minor reported PGM had bought the food a few days

earlier knowing the social worker would be coming. Minor informed the social worker

she had only one pair of pants and no winter clothing. The social worker observed minor

had four to five dresses. Minor informed the social worker minor believed PGM used the

Kin-Gap funds to pay for PGM’s daughter’s apartment.

       Minor wanted to go live with one of her aunts; however, Children and Family

Services (CFS) could not place her there as the aunt’s children had been previously

removed from the aunt’s care. The social worker asked if minor wanted to live in foster

care; minor cried and said she did not want to, but felt she could not remain with PGM.

Minor asked about living with her boyfriend’s family. The social worker informed minor

she could not live with her boyfriend’s family if she wanted to receive extended foster




                                             5
care (EFC).6 The social worker discussed at length with minor an EFC program which

could include Transitional Housing Program-Plus apartments.

       The social worker interviewed PGM who reported minor had plenty to eat, but did

not like PGM’s traditional Mexican cooking. PGM admitted food would get low at the

end of the month. PGM said it was the first time she heard minor wanted pants; she said

when they go shopping, minor always wanted dresses and short shorts. PGM said she

was sad to hear minor wanted to leave her home: “‘It’s so sad for me. I try to do

everything for her but it’s never enough.’” PGM said minor only filed the petition

because she wanted to live with her boyfriend: “‘When I said no and that I would not

sign the papers allowing her to live with them, she called her attorney. I don’t think it is

in her best interest to live with them. I want her to go to school and make something of

herself. I don’t want her to just be with him.’”

       Although the social worker believed PGM genuinely loved minor, the social

worker did not believe minor’s needs were being adequately addressed. Thus, the social

worker opined minor’s long-term interests would be more adequately addressed if minor

were to participate in EFC. The social worker recommended the court resume

jurisdiction over minor and set aside the guardianship.




       6 EFC is a general term for a number of programs which provide assistance to
non-minor dependents who age out of the juvenile dependency process.
http://www.childsworld.ca.gov/PG2916.htm [as of August 18, 2014].



                                              6
       At the hearing on minor’s petition on November 15, 2013, minor’s counsel noted

minor was still living with PGM, but wanted to go live with her boyfriend. Minor’s

counsel was afraid that if minor left PGM’s home once minor turned 18, in a couple

weeks, the guardianship would be terminated and minor would be unable to preserve

EFC benefits if things with her boyfriend’s family did not work out. Minor’s counsel

requested termination of the guardianship and the establishment of a Planned Permanent

Living Arrangement (PPLA).

       CFS noted that since minor was now going to stay with PGM, it would be

inappropriate to terminate the guardianship just to preserve the possibility of AB12

benefits, “otherwise we would be doing that in every guardianship . . . .” CFS observed

that although there were some issues in the home, none presented a risk to minor which is

why they did not remove her. Rather, it appeared to be a deterioration in the relationship

between PGM and minor “which oftentimes happens when you have a teenager.”

       The juvenile court found PGM’s home safe, clean, and well maintained. The court

believed there was sufficient food. The court noted the situation appeared to be just

tension as to rules PGM made with which minor was not in agreement. The court denied

minor’s request to terminate the guardianship.

                                      DISCUSSION

       A.     Termination of the Guardianship.

       Minor contends the court abused its discretion by denying her request to terminate

the guardianship. We disagree.

                                            7
       Termination of a guardianship is within “‘the sound discretion of the juvenile

court, and the trial court’s ruling should not be disturbed on appeal unless an abuse of

discretion is clearly established. . . . As one court has stated, when a court has made a

custody determination in a dependency proceeding, “‘a reviewing court will not disturb

that decision unless the trial court has exceeded the limits of legal discretion by making

an arbitrary, capricious, or patently absurd determination.’”’ [Citation.]” (In re Michael

D. (1996) 51 Cal.App.4th 1074, 1087.)

       Here, ample evidence established it was in minor’s best interest to remain in a

guardianship with PGM. Minor had been living with PGM at least since the juvenile

court established the guardianship on July 13, 2012, 16 months prior to the hearing. The

social worker reported in December 2012, that minor appeared happy and told the social

worker herself she was happy in the placement. The social worker had determined that

CFS involvement was no longer necessary. Moreover, minor had agreed to continue

living with PGM for a least the two more weeks until she turned 18, rather than accept

even such a short-termed placement in foster care.

       Although there was some concern regarding minor’s food and clothing, CFS noted

that none of the issues presented a risk to minor. Rather, it appeared the real issue

between minor and PGM was personal, typical of the relationship between a parental

figure and a teenager. In addition to finding just such a relationship, the juvenile court

made factual findings that PGM’s home was safe, clean, well maintained, and stocked

with sufficient food. The court acted within its discretion in denying minor’s petition.

                                              8
       B.       Informal Supervision of PGM.

       Minor contends that even if the court acted within its discretion in denying her

petition, it erred in failing to order informal supervision of PGM. We disagree.

       “[T]he juvenile court may order informal supervision of the legal guardian in order

to assist in ‘ameliorating’ the conditions that led to the request to terminate the legal

guardianship.” (In re Carlos E. (2005) 129 Cal.App.4th 1408, 1419 [fn. omitted]; accord

In re Jessica C. (2007) 151 Cal.App.4th 474, 483; § 366.3, subd. (b); Cal. Rules of Court,

rule 5.740(c)(3)(B).) Nonetheless, a party forfeits an issue she fails to raise below. (In re

S.B. (2004) 32 Cal.4th 1287, 1293.)

       We hold that by failing to raise the issue below, minor forfeited the contention

informal supervision of the legal guardian should have been ordered. Regardless, it is

clear on this record the juvenile court would have denied any such request and substantial

evidence would have supported that decision. Here, the juvenile court expressly found

that PGM’s home was safe, clean, well maintained, and stocked with sufficient food. The

court found any problems between minor and PGM were the result of minor’s

disagreement with rules handed down by PGM. Minor’s complaints regarding PGM were

insubstantial enough that she refused CFS’s offer to place her in short-term foster care.

Minor planned to continue to live with PGM at least until she turned 18. No informal

supervision of PGM was necessary, particularly if minor intended to leave PGM’s home

in two weeks.




                                              9
                                   DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                 CODRINGTON
                                                              J.
We concur:


RAMIREZ
                      P. J.


KING
                         J.




                                       10